Citation Nr: 0708744	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim for service connection for diabetes 
mellitus, and awarded a 20 percent disability rating, 
effective August 31, 2000.  In December 2005, the veteran 
testified before the Board at a hearing that was held at the 
RO.  In February 2006, the Board remanded the claim for 
additional development.

The Veteran's Law Judge before whom the veteran testified in 
December 2005 is no longer employed by the Board.  In January 
2007, the veteran was informed of this and was offered an 
opportunity to have a hearing with another Veterans Law 
Judge.  The veteran was additionally informed that if he did 
not respond to this notification within 30 days, the Board 
would assume that he did not want an additional hearing.  The 
veteran did not respond, and the Board thus assumes that he 
does not desire an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

Additional development is needed prior to further disposition 
of the claim.

In December 2005, the veteran submitted a new claim of 
entitlement to service connection for diabetic peripheral 
neuropathy.  The Board finds that this new claim is 
inextricably intertwined with the veteran's pending claim for 
an increased initial rating for diabetes mellitus, as the 
resolution of that claim might have bearing upon the claim 
for an increased rating.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus, including the 
current nature and severity of any 
diabetic neuropathy.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's report 
should set forth all current 
complaints, findings, and diagnoses.  
The examiner should specifically 
determine whether the veteran's 
physical activity has been clinically 
restricted as a result of his diabetes 
mellitus, including complications 
thereof, and the report should also 
discuss the presence of manifestations 
of pain as well as functional 
impairment related to diabetic 
neuropathy.  If necessary, the examiner 
should reconcile the opinion with all 
other opinions of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the claim for an 
increased rating for diabetes mellitus, 
including consideration of the claim 
for service connection for peripheral 
neuropathy.  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


